Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Douglas G. Whitfield appeals the district court’s order granting summary judgment to the defendants on his claims filed pursuant to 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Whitfield v. Lee, No. 5:10-ct-03151-D, 2012 WL 2374659 (E.D.N.C. June 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.